         Case 2:14-cv-00037-DWM Document 301 Filed 11/13/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION


APEX ABRASIVES, INC.,                             CV 14-37-BU-DWM

                       Plaintiff,                     JUDGMENT

   vs.

WGI HEAVY MINERALS, INC., and
WGI HEAVY MINERALS, LLC,

                       Defendants.




         This action came before the Court for a trial by jury. The issues have been

 tried and the jury has rendered its verdict.

         IT IS ORDERED AND ADJUDGED, consistent with the jury verdict

 returned and filed in the above matter, that judgment is entered in favor of the

 Plaintiff and against the Defendants for breach of the Marketing and Sales

 Agreement between Apex and WGI in the amount of $593,450.00.


         Dated this 13th day of November, 2020.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ Nicole Stephens
                                    Nicole Stephens, Deputy Clerk
